 Case 3:20-cv-00645-JPG Document 34 Filed 02/23/21 Page 1 of 1 Page ID #79




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ERIC FOREMAN,
 Plaintiff,

 v.                                                                 Case No. 20–CV–00645–JPG

 CUSTOMINK, LLC,
 Defendant.

                                         JUDGMENT

       This matter having come before the Court, and the litigants having stipulated to dismissal

with prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Eric Foreman’s Complaint

against Defendant CustomInk, LLC is DISMISSED WITH PREJUDICE.



Dated: Tuesday, February 23, 2021                   MARGARET M. ROBERTIE
                                                    CLERK OF COURT

                                                    s/Tina Gray, Deputy Clerk


Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
